SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

694
CAF 15-00233
PRESENT: CENTRA, J.P., LINDLEY, CURRAN, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF KEVIN A.B., JR.
-------------------------------------------
LEWIS COUNTY DEPARTMENT OF SOCIAL SERVICES,                     ORDER
PETITIONER-RESPONDENT;

DEASIA R., RESPONDENT-APPELLANT.


SCOTT A. OTIS, WATERTOWN, FOR RESPONDENT-APPELLANT.

MARY M. IOCOVOZZI, LOWVILLE, FOR PETITIONER-RESPONDENT.

KRYSTAL A. RUPERT, ATTORNEY FOR THE CHILD, LOWVILLE.


     Appeal from an order of the Family Court, Lewis County (Daniel R.
King, J.), entered October 15, 2014 in a proceeding pursuant to Family
Court Act article 10. The order, inter alia, determined that
respondent had neglected the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    September 30, 2016                  Frances E. Cafarell
                                                Clerk of the Court